UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32644 RELM WIRELESS CORPORATION (Exact name of registrant as specified in its charter) Nevada 59-3486297 State or other jurisdiction of (I.R.S. Employer Incorporation or organization Identification No.) 7100 Technology Drive West Melbourne, Florida32904 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(321) 984-1414 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R There were 13,636,022 shares of common stock, $0.60 par value, of the registrant outstanding at April 27, 2014. PART I. - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS RELM WIRELESS CORPORATION Condensed Consolidated Balance Sheets (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable (net of allowance for doubtful accounts of $84 at March 31, 2014 and December 31, 2013, respectively) Inventories, net Deferred tax assets Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Deferred tax assets, net Capitalized software, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and related taxes Accrued warranty expense Accrued other expenses and other current liabilities Deferred revenue Total current liabilities Deferred revenue Total liabilities $ $ Commitments and contingencies Stockholders' equity: Preferred stock; $1.00 par value; 1,000,000 authorized shares none issued or outstanding. — — Common stock; $.60 par value; 20,000,000 authorized shares: 13,636,022 and 13,588,804 issued and outstanding shares at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit (930 ) (1,405 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 2 RELM WIRELESS CORPORATION Condensed Consolidated Statements of Operations (In thousands, except share data) (Unaudited) Three Months Ended March 31, March 31, Sales, net $ $ Expenses Cost of products Selling, general and administrative Total expenses Operating income Other expense: Other expense 1 ) Total other expense 1 ) Income before income taxes Income tax expense ) ) Net income $ $ Net income per share-basic: $ $ Net income per share-diluted: $ $ Weighted average shares outstanding-basic Weighted average shares outstanding-diluted See notes to condensed consolidated financial statements. 3 RELM WIRELESS CORPORATION Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, March 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided (used in) by operating activities: Allowance for doubtful accounts - - Inventories reserve - 13 Deferred tax obligation 74 Depreciation and amortization Shared-based compensation expense 12 31 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets Other assets 10 9 Accounts payable Accrued compensation and related taxes ) Accrued warranty expense 21 17 Note payable - ) Deferred revenue ) ) Accrued other expenses and other current liabilities ) ) Net cash provided (used in) by operating activities ) Investing activities Purchases of property, plant and equipment ) ) Capitalized software - ) Net cash used in investing activities ) ) Financing activities Proceeds from issuance of common stock 98 - Cash provided by financing activities 98 - Net change in cash and cash equivalents 97 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure Cash paid for interest $
